ALLEN, J.
1. That portion of Section 1465-90, General Code, as enacted in 109 Ohio Laws, 296, which provides that upon a trial of an appeal from a final order of the Industrial Commission denying a claim for compensation fo-r injuries sustained in the course of the claimant’s employment, the right of the claimant shall be determined “upon such evidence contained in the record and no other evidence,” is so inconsistent with the provision in the same section that the claimant shall be “entitled to a trial in the ordinary way, and be entitled to a jury if he demands it” that it is irreconcilable therewith.
2. Where different provisions of an act are in irreconcilable conflict, that provision which is most in harmony with the fundamental purpose of the statute must prevail.
(Marshall, CJ., Day, Kinkade, Robinson, Jones and Matthias, JJ., concur.)